            Case 1:20-cv-00323-LY Document 83 Filed 04/15/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

    PLANNED PARENTHOOD                    §
    CENTER FOR CHOICE, et al.,            §
                                          §
                      Plaintiffs,         §
    v.                                    §        CAUSE NO. 1:20-CV-00323-LY
                                          §
    GREG ABBOTT, et al.,                  §
                                          §
                     Defendants.          §


                 STATE DEFENDANTS’ 1 NOTICE OF APPEAL


         PLEASE TAKE NOTICE that State Defendants hereby appeal to the United

States Court of Appeals for the Fifth Circuit the Orders entered on April 9, 2020 and

April 14, 2020, ECF Nos. 63 and 82.




1 Defendants Greg Abbott, in his official capacity as Governor of Texas; Ken Paxton,
in his official capacity as Attorney General of Texas; Phil Wilson, in his official
capacity as Acting Executive Commissioner of the Texas Health and Human Services
Commission; Stephen Brint Carlton, in his official capacity as Executive Director of
the Texas Medical Board; and Katherine A. Thomas, in her official capacity as the
Executive Director of the Texas Board of Nursing (collectively “State Defendants”).
                                           1
Case 1:20-cv-00323-LY Document 83 Filed 04/15/20 Page 2 of 4




                         Respectfully submitted.

                         KEN PAXTON
                         Attorney General of Texas

                         JEFFREY C. MATEER
                         First Assistant Attorney General

                         RYAN L. BANGERT
                         Deputy First Assistant Attorney General

                         DARREN MCCARTY
                         Deputy Attorney General for Civil Litigation

                         THOMAS A. ALBRIGHT
                         Chief, General Litigation Division

                         /s/ Andrew B. Stephens
                         ANDREW B. STEPHENS
                         Texas Bar No. 24079396
                         BENJAMIN S. WALTON
                         Texas Bar No. 24075241
                         Assistant Attorneys General
                         General Litigation Division

                         HEATHER GEBELIN HACKER
                         Assistant Solicitor General
                         Texas Bar No. 24103325

                         Office of the Attorney General
                         300 West 15th Street
                         P.O. Box 12548
                         Austin, Texas 78711-2548
                         (512) 463-2120 (phone)
                         (512) 320-0667 (fax)

                         Attorneys for State Defendants




                            2
          Case 1:20-cv-00323-LY Document 83 Filed 04/15/20 Page 3 of 4




                          CERTIFICATE OF SERVICE

      I certify that on April 15, 2020, this document was served through the Court’s
CM/ECF Document Filing System or through electronic mail, upon the following
counsel of record:

Patrick J. O’Connell                          Molly Duane
Law Offices of Patrick J. O’Connell PLLC      Rabia Muqaddam
5926 Balcones Dr., Ste. 220                   Francesca Cocuzza
Austin, TX 78731                              Center for Reproductive Rights
(512) 852-5918                                199 Water St. 22nd Floor
pat@pjofca.com                                New York, NY 10038
                                              (917) 637-3631
                                              mduane@reprorights.org
                                              rmuqaddam@reprorights.org
                                              fcocuzza@reprorights.org

Julie Murray                                  Stephanie Toti
Alice Clapman                                 Rupali Sharma
Richard Muniz                                 Sneha Shah
Hannah Swanson                                Lawyering Project
Planned Parenthood Federation of America      25 Broadway, Fl. 9
1110 Vermont Ave., NW Ste. 300                New York, NY 10004
Washington, D.C. 20005                        (646) 490-1083
(202) 973-4800                                stoti@lawyeringproject.org
julie.murray@ppfa.org                         rsharma@lawyeringproject.org
alice.clapman@ppfa.org                        sshah@lawyeringproject.org
richard.muniz@ppfa.org
hanna.swanson@ppfa.org

Jennifer Sandman                              Justin C. Pfeiffer
Planned Parenthood Federation of America      Assistant Fort Bend County Attorney
123 William Street                            301 Jackson Street (Mail)
New York, NY 10038                            401 Jackson Street, Third Floor (Office)
(212) 541-7800                                Richmond, Texas 77469
jennifer.sandman@ppfa.org                     (281) 341-4555
                                              Justin.Pfeiffer@fortbendcountytx.gov

Brigitte Adrienne Amiri                       John Butrus
American Civil Liberties Union                Assistant Dallas County District
125 Broad Street                              Attorney
New York, NY 10004                            133 N. Riverfront Blvd., L.B. 19
(212) 549-2633                                Dallas, TX 75207
bamiri@aclu.org                               (214) 653-3691
                                              John.buterus@dallascounty.org
                                         3
         Case 1:20-cv-00323-LY Document 83 Filed 04/15/20 Page 4 of 4




Elizabeth Murrill                        Anjali Salvador
Solicitor General                        Andre Segura
Joseph Scott S. John                     ACLU Foundation of Texas, Inc.
Louisiana Department of Justice          P.O. Box 8306
1885 N. Third Street                     Houston, TX 77288
Baton Rouge, LA 70804                    (713)942-8146
(225) 456-7544 / (225) 485-2458          asalvador@aclutx.org
emurrill@ag.louisiana.gov                asegura@clutx.org
stjohnj@ag.louisiana.gov




                                  /s/ Andrew B. Stephens
                                  ANDREW B. STEPHENS
                                  Assistant Attorney General




                                     4
